 

Exhibit 10.11

 

NEUROTROPE, INC.

 

AMENDMENT NO. 2 TO

PREFERRED STOCKHOLDERS AGREEMENT

 

This Amendment No. 2 (this “Amendment”) to Preferred Stockholders Agreement (as
defined below) is made as of November 13, 2015 (the “Amendment Effective Date”),
by and among the stockholders who are a party to the Stockholders Agreement and
currently hold the majority of the Registrable Securities currently outstanding
(each, a “Stockholder”, and collectively, the “Stockholders”) and Neurotrope,
Inc., a Nevada corporation (the “Company”) (the Company and the Stockholders,
collectively, the “Parties”). Capitalized terms used but not defined herein
shall have the meanings ascribed thereto in that certain Preferred Stockholders
Agreement, dated as of August 23, 2013 (as amended, the “Stockholders
Agreement”).

 

RECITALS

 

WHEREAS, the Parties are each a party to the Stockholders Agreement; and

 

WHEREAS, pursuant to Section 8.7 of the Stockholders Agreement, Section 2 of the
Stockholders Agreement may be amended and the observance of any term of Section
2 may be waived (either generally or in a particular instance, and either
retroactively or prospectively) with the written consent of the Company and the
holders of a majority of the Registrable Securities then outstanding; and

 

WHEREAS, and the Stockholders who have executed this Amendment currently hold
the majority of the Registrable Securities currently outstanding; and

 

WHEREAS, the Parties desire to amend the Stockholders Agreement in order to
amend and waive certain registration rights contained therein as such rights
pertain to the registration obligations set forth in the Securities Purchase
Agreement, dated November ___, 2015 (the “SPA”), by and among the Company and
the Buyers (as such term is defined in the SPA), and the various agreements
relating to the SPA, including the registration obligations pursuant to the
Registration Rights Agreement, dated as of the same date as the SPA, by and
among the Company and the Buyers (the “RRA”).

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and the execution of the other agreements referenced above, the Parties
hereby agree as follows:

 

1.          Representations of the Company.

 

(a)          The Company hereby represents and warrants to the Stockholders that
on December 1, 2014 it filed a registration statement on Form S-1 (SEC file
number 333-200664) with the SEC, which was amended by the Company (by
pre-effective amendments) and declared effective by the SEC on February 12, 2015
at 5:00 P.M. On April 8, 2015, the Company filed Post-Effective Amendment No. 1
to Form S-1 (on Form S-1/A) with the SEC with respect to the same registration
statement, which was declared effective on May 11, 2015 (such registration
statement as amended and supplemented from time-to-time, the “S-1 Registration
Statement”). As of the date of this Amendment, the SEC has not issued a
stop-order with respect to the S-1 Registration Statement.

 

 

 

 

(b)          With a view to making available to the Stockholders the benefits of
SEC Rule 144 and any other rule or regulation of the SEC that may at any time
permit a Stockholder to sell securities of the Company to the public without
registration or pursuant to an applicable registration statement, the Company
shall make and keep available adequate current public information, as those
terms are understood and defined in SEC Rule 144.

 

2.          Indemnification.

 

(a)          To the extent permitted by law, the Company will indemnify and hold
harmless each selling Stockholder, and the partners, members, officers,
directors, and stockholders of each such Stockholder; legal counsel and
accountants for each such Stockholder; any underwriter (as defined in the
Securities Act) for each such Stockholder; and each Person, if any, who controls
such Stockholder or underwriter within the meaning of the Securities Act or the
Exchange Act, against any Damages, and the Company will pay to each such
Stockholder, underwriter, controlling Person, or other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2 shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, nor shall the Company be liable for any Damages to the extent that
they arise out of or are based upon actions or omissions made in reliance upon
and in conformity with written information furnished by or on behalf of any such
Stockholder, underwriter, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.

 

(b)          To the extent permitted by law, each selling Stockholder, severally
and not jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Stockholder selling securities in such
registration statement, and any controlling Person of any such underwriter or
other Stockholder, against any Damages, in each case only to the extent that
such Damages arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of such selling Stockholder expressly for use in connection with such
registration; and each such selling Stockholder will pay to the Company and each
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Section 2 shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Stockholder, which consent shall not be
unreasonably withheld; and provided further that in no event shall the aggregate
amounts payable by any Stockholder by way of indemnity or contribution under
Sections 2 exceed the proceeds from the offering received by such Stockholder
(net of any Selling Expenses paid by such Stockholder), except in the case of
fraud or willful misconduct by such Stockholder.

 

 -2- 

 

 

(c)          Promptly after receipt by an indemnified party under this Section
2 of notice of the commencement of any action (including any governmental
action) for which a party may be entitled to indemnification hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 2, give the indemnifying party notice of
the commencement thereof. The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action. The failure to give notice to the indemnifying party within a reasonable
time of the commencement of any such action shall relieve such indemnifying
party of any liability to the indemnified party under this Section ‎2, to the
extent that such failure materially prejudices the indemnifying party’s ability
to defend such action. The failure to give notice to the indemnifying party will
not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section ‎2.

 

(d)          To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section ‎2 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section ‎2 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Section ‎2, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x) no
Stockholder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Stockholder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Stockholder’s liability pursuant to this Section ‎2 exceed the
proceeds from the offering received by such Stockholder (net of any Selling
Expenses paid by such Stockholder), except in the case of willful misconduct or
fraud by such Stockholder.

 

 -3- 

 

 

(e)          Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f)          Unless otherwise superseded by an underwriting agreement entered
into in connection with the underwritten public offering, the obligations of the
Company and Stockholders under this Section ‎2 shall survive the completion of
any offering of Registrable Securities in a registration under this Section ‎2,
and otherwise shall survive the termination of this Agreement.

 

3.          Amendment of Section 2.2 (Company Registration). Pursuant to Section
8.7 of the Stockholders Agreement, Section 2.2 of the Stockholders Agreement is
hereby amended to include the following as a new sentence following the last
sentence of Section 2.2:

 

“Notwithstanding the foregoing, this Section 2.2 shall not apply and shall have
no force or effect with respect to the registration statement(s) contemplated by
the SPA, the RRA and related agreements.”

 

4.          Amendment of Section 2.10 (Limitations on Subsequent Registration
Rights). Pursuant to Section 8.7 of the Stockholders Agreement, Section 2.10 of
the Stockholders Agreement is hereby amended to include the following as a new
sentence following the last sentence of Section 2.10:

 

“Notwithstanding the foregoing, this Section 2.10 shall not apply and shall have
no force or effect with respect to the registration statement(s) contemplated by
the SPA, the RRA and related agreements.”

 

5.          Amendment of Section 2.12 (Restrictions on Transfer). Pursuant to
Section 8.7 of the Stockholders Agreement, Section 2.12 of the Stockholders
Agreement is hereby amended and restated (both retroactively and prospectively)
to read in its entirety as follows:

 

“2.12         Restrictions on Transfer.

 

“(a)          The Preferred Stock and the Registrable Securities shall not be
sold, pledged, or otherwise transferred, and the Company shall not recognize and
shall issue stop-transfer instructions to its transfer agent with respect to any
such sale, pledge, or transfer, that is not made in compliance with the
provisions of the Securities Act.

 

 -4- 

 

 

“(b)          Each certificate or instrument representing (i) the Preferred
Stock, (ii) the Registrable Securities, and (iii) any other securities issued in
respect of the securities referenced in clauses (i) and (ii), upon any stock
split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless resold pursuant to a Public Offering (as hereafter defined)
or SEC Rule 144 or as otherwise permitted by the provisions of Subsection
2.12‎(c) hereof or as otherwise permitted by applicable securities laws) be
stamped or otherwise imprinted with a legend substantially in the following
form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE
SOLD, PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID
EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID
ACT.

 

“The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Subsection 2.12. The
provisions of Section 2, including without limitation the transfer restrictions
pursuant to this Subsection 2.12 shall terminate and be of no further force and
effect with respect to any (former) Restricted Securities following the sale or
other transfer of such Restricted Securities pursuant to a Public Offering or
SEC Rule 144 or as otherwise permitted by the provisions of Subsection 2.12‎(c)
hereof or as otherwise permitted by applicable securities law.

 

“(c)          The holder of each certificate representing Restricted Securities,
by acceptance thereof, agrees to comply in all respects with the provisions of
this Section ‎2. If reasonably requested by the Company, any proposed transfer
that is not made pursuant to an effective registration statement under the
Securities Act shall be accompanied at such Holder’s expense by either (i) a
written opinion of legal counsel who shall, and whose legal opinion shall, be
reasonably satisfactory to the Company, addressed to the Company, to the effect
that the proposed transaction may be effected without registration under the
Securities Act; (ii) a “no action” letter from the SEC to the effect that the
proposed sale, pledge, or transfer of such Restricted Securities without
registration will not result in a recommendation by the staff of the SEC that
action be taken with respect thereto; or (iii) any other evidence reasonably
satisfactory to counsel to the Company to the effect that the proposed sale,
pledge, or transfer of the Restricted Securities may be effected without
registration under the Securities Act, whereupon the Holder of such Restricted
Securities shall be entitled to sell, pledge, or transfer such Restricted
Securities in accordance with the terms of the notice given by the Holder to the
Company. The Company will not require such a legal opinion or “no action” letter
in any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Subsection ‎2.12. A stock
certificate shall not bear a restrictive legend if, in the opinion of counsel
for such Holder and the Company, such legend is not required in order to
establish compliance with any provisions of the Securities Act. The obligations
set forth in this Subsection 2.12 are in addition to any other restrictions on
transfer set forth in this Agreement.”

 

6.          Waiver of Section 6 (Lock-Up). The Company hereby waives any rights
pursuant to Section 6 of the Stockholders Agreement.

 

 -5- 

 

 

7.          Conversion to Form S-3. Pursuant to Section 8.7 of the Stockholders
Agreement, the Stockholders Agreement is hereby amended to include the following
as a new Section 2.15:

 

“2.15         Conversion to Form S-3. Promptly following the filing of the
Registration Statement (as such term is defined in the RRA) as contemplated in
Section 2(a) of the RRA, if the Company is then eligible to do so, it shall
prepare and file a post-effective amendment to the S-1 Registration Statement on
Form S-3 with the United States Securities and Exchange Commission, to convert
the S-1 Registration Statement into a registration statement on Form S-3.”

 

8.          Defined Terms. The parties hereby agree that the Stockholders
Agreement is further amended to incorporate by reference the additional terms
defined herein, including without limitation the definitions of SPA, RRA and S-1
Registration Statement.

 

9.          Waiver. The Company and the Stockholders hereby waive, retroactively
and prospectively, any of the rights of the Stockholders of Registrable
Securities under Section 2 of the Stockholders Agreement, to the extent such
right conflicts or previously conflicted with the Stockholders Agreement as
amended by this Amendment.

 

10.         Effect of this Amendment. This Amendment shall become effective upon
execution by the Company and the Stockholders. There are no further changes to
the terms of the Stockholders Agreement. Except as would be inconsistent with
the terms of this Amendment, all other terms and conditions of the Stockholders
Agreement shall remain in full force and effect and be unaffected by this
Amendment. The Stockholders Agreement, as amended hereby, embodies the entire
agreement and understanding between the Parties with respect to the subject
matter thereof and hereof and supersedes all prior discussions, understandings
and agreements concerning such subject matter.

 

11.         Facsimile and Counterparts. This Amendment may be executed in one or
more counterparts by the Parties by signature of a person having authority to
bind the Party, each of which when executed and delivered by facsimile,
electronic transmission or by mail delivery, will be an original and all of
which shall constitute but one and the same Agreement.

 

**********

 

 -6- 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 2 to
Preferred Stockholders Agreement to be executed as of the Amendment Effective
Date.

 

  NEUROTROPE, INC.         By:  /s/ Robert Weinstein

 

  Name: Robert Weinstein   Title: Chief Financial Officer, Executive Vice
President, Secretary and Treasurer

 

[Amendment No. 2 Signature Page – Neurotrope, Inc.]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 2 to
Preferred Stockholders Agreement to be executed as of the Amendment Effective
Date.

 

STOCKHOLDER:

 

(Please complete and execute below using the signature block applicable to the
stockholder. Please make sure that the signature block below reflects the same
party that signed the Stockholders Agreement)

 

Individual Stockholder sign below:

 

    (Print name of individual)           (Signature of individual)  

 

Corporations, partnerships, trusts and other entities sign below:

 

NTR21 Holdings, LLC   (Print full legal name of entity)         By: NTR21
Equities Corp.   (Signature of authorized signatory)  

 

Name: /s/ Charles S. Ramat     Charles S. Ramat  

 

Title: Managing Partner  

 

[Amendment No. 2 Signature Page – Stockholders]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 2 to
Preferred Stockholders Agreement to be executed as of the Amendment Effective
Date.

 

STOCKHOLDER:

 

(Please complete and execute below using the signature block applicable to the
stockholder. Please make sure that the signature block below reflects the same
party that signed the Stockholders Agreement)

 

Individual Stockholder sign below:

 

    (Print name of individual)           (Signature of individual)  

 

Corporations, partnerships, trusts and other entities sign below:

 

Northlea Partners, LLLP   (Print full legal name of entity)         By: /s/John
H. Abeles, MD   (Signature of authorized signatory)  

 

Name:  John H. Abeles, MD  

 

Title: Managing Member  

 

[Amendment No. 2 Signature Page – Stockholders]

 

 

 

